DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoura (US 2010/0052830) in view of Passow (US 5994987).
In re claim 1, Shinoura, in figures 1-13, discloses an electromagnetic relay comprising: a first contact unit and a second contact unit each of which includes a fixed contact (12-14) and a movable contact (50,55); an electromagnet which includes a coil (75) and a yoke (71) and is excited by a coil current flowing through the coil; an armature unit movable in accordance with excitation of the electromagnet to allow the movable contact to move between a closed position in contact with the fixed contact and an open position away from the fixed contact, the armature unit including an armature (60) at least part of which has an area facing the yoke (as seen in figure 1); and a base (30,11) having a main surface holding the first and second contact units, the armature unit and the electromagnet over the main surface, wherein: the movable contact is placed between the base and the fixed contact in an arrangement direction in which the base and the electromagnet are arranged (as seen in figure 1), the first contact unit is placed closer to one of opposite ends of the coil in an axial direction of the coil than the second contact unit, the second contact unit is placed closer to the other of the opposite ends of the coil in the axial direction of the coil than the first contact unit, the electromagnet is placed between the first contact unit and the second contact unit along the axial direction of the coil (as seen in figure 1), the first contact unit, the second contact unit and the electromagnet are arranged in a plane crossing the arrangement direction on the main surface of the base (the plane is the same as the plane of figure 1 including all surfaces of the base), the armature unit includes a first press part and a second press part (the two press parts press the movable contacts to move as seen in figure 1), and the armature unit moves the movable contacts of the first contact unit and the second contact unit by swinging about a rotation axis (61) relative to the base in accordance with the excitation of the electromagnet (inherent functionality). Shinoura does not explicitly teach the spring on which the movable contacts are placed. Passow however teaches a similar device having springs 48 on which movable contacts are placed that meet the claimed limitations (see figures 1 and 4 for best detail). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used springs as taught by Passow in the device of Shinoura in order to provide force to move the contacts.  
In re claim 4, Shinoura modified by Passow, discloses that each of the first press part and the second press part causes movement of the corresponding movable contact to the closed position by reducing or eliminating the pressing force to the first surface of the corresponding movable spring (inherent function of the shown structure).
In re claim 7, Shinoura modified by Passow, discloses that when one of the first press part and the second press part moves toward the first surface of a corresponding movable spring, the other of the first press part and the second press part moves away from the first surface of a corresponding movable spring (inherent function of the shown structure that pivots in opposite directions for each press part).
In re claim 9, Shinoura, in figures 1-13, discloses that the first contact unit includes a normally open contact, and the second contact unit includes a normally closed contact (inherent function of the shown structure where the contacts are in opposite states).
In re claim 29, Shinoura, in figures 1-13, discloses that the yoke is provided to protrude from the coil (as seen in figure 1).
In re claim 30, Shinoura, in figures 1-13, discloses that the armature unit further includes a permanent magnet (63), and the electromagnetic relay further comprising a holder (31,32) which holds the armature and the permanent magnet integrally.
In re claim 31, Shinoura, in figures 1-13, discloses that the permanent magnet is placed in a position deviated away from the rotation axis (as seen in figure 1).
Claim 10-11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoura (US 2010/0052830) in view of Passow applied to claim 1 above and further in view of Passow (US 6025766).
In re claim 10, Shinoura, in figures 1-13, discloses that the armature unit includes the armature moving in a direction in which the area moves toward the yoke or in a direction in which the area moves away from the yoke, when the electromagnet is excited. Shinoura does not teach the holder. Passow however teaches a similar device having a holder (this is best seen in figure 1), the holder including a separator which has electrically insulating properties and separates at least part of the area of the armature facing the yoke from the yoke when the area moves toward the yoke (in figure 1 it is clear that a separator, which is part of the holder, is positioned between the armature (62,64) and the yoke (70-74)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a holder/separator as taught by Passow to hold the armature of Shinoura in order to provide protection for the armature.
In re claim 11, Passow teaches a permanent magnet (66) and the holder holds the armature and the permanent magnet integrally (as seen in figure 1).
In re claim 14, Passow teaches that the separator is placed to be in contact with at least part of the yoke facing the area of the armature (this is clearly seen in figure 1).
In re claim 15, Shinoura modified by Passow teaches that the armature unit swings about a rotation axis relative to the electromagnet in accordance with excitation of the electromagnet (inherent function), and the separator is placed to separate an outer end of opposite ends of the area of the armature in a radial direction of the rotation axis from the yoke (as clearly seen in figure 1 of Passow).
In re claim 16, Shinoura modified by Passow discloses that4Application No. 16/760,859Docket No.: 091478-0378 the armature unit swings about a rotation axis relative to the electromagnet in accordance with excitation of the electromagnet (inherent functionality), the armature includes a plurality of the areas facing the yoke including two areas which are a first area and a second area, and the first area and the second area are provided to opposite tops of the armature unit extending in opposite directions moving away from the rotation axis, respectively, and a first interval between the first area and the yoke when the first area is in a closest position to the yoke and a second interval between the second area and the yoke when the second area is in a closest position to the yoke are different from each other (as shown by Passow (see figures below).

    PNG
    media_image1.png
    386
    474
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    378
    438
    media_image2.png
    Greyscale


In re claim 18, Shinoura discloses that the electromagnet further includes a coil terminal (76-77) which is held by a coil bobbin (72,73) of the coil and is connected to the coil, and the coil terminal is provided on an opposite side of the yoke from the armature and extends in a direction away from the armature (as seen in figure 1).
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837